ON MOTION FOR REHEARING
In their motion for rehearing, appellees say the summary judgment does not support our statement in our original opinion that Mangum denied having told appellant there was a “done deal or words to that *451effect.” In Mangum’s affidavit supporting appellees’ motion, he states “[I] never told Mueller that there was a binding or enforceable contract between him and the Bank.”
We have carefully considered appellees’ motion for rehearing and remain convinced that our original disposition was correct. Accordingly, appellees’ motion for rehearing is overruled.